Title: [Diary entry: 1–4 January 1772]
From: Washington, George
To: 

Jan. 1 & 4. Settling with the Assignees of Mr. John Semple for the Maryland Tract of Land sold him by Colo. Thoms. Colvil &

fixed the Balle. still due on that Land to £2576.15.2½ [sterling], £1000 of which to be paid upon acknowledgement of Deeds to them at George Town the 23d. Instt. and the Residue in June 1773. An allowance is to be made for any money which it shall appear Mr. Semple has credited Mr. Hough for on Colo. Colvils Acct.